DETAILED ACTION
The following is a response to Applicant’s communications filed March 16, 2021 that included amendments, which have been entered. As a result of these amendments, claims 1-5, 8-14, & 20 are allowable.





REASONS FOR ALLOWANCE
Claims 1-5, 8-14, & 20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC 112
Applicant’s amendments address and are sufficient to overcome the 35 USC 112, second paragraph, rejections set forth in the previous action. Accordingly, the 35 USC 112, second paragraph, rejections set forth in the previous action are withdrawn.


Prior Art
Examiner submits that the arguments that the cited these references fail to disclose the features of independent claims in Applicant’s filing on March 16, 2021 are persuasive, particularly those arguments in pages 10-11. 
The closest prior art include Kodama, et al. (US 20060200264 A1), hereinafter Kodama, Hino, et al. (US 5321885 A), hereinafter Hino, and Howie, et al. (US 5093794 A), hereinafter Howie; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1 & 20. Further, for at least the reasons Applicant argued in pages 10-11 of Applicant’s filing dated March 16, 2021 that the cited these references fail to disclose, as amended, the independent, none of the these references teaches, either alone or in combination, the following combination of claim features required by claim 1, and similarly claim 20:
identify a plurality of the multiple board processing machines as a plurality of target board processing machines when the plurality of the multiple board processing machines are predicted to have a component shortage within a predetermined time; 
identify one of the multiple board processing machines as a target board processing machine when only the one of the multiple board processing machines is predicted to have a component shortage within the predetermined time; 
when the plurality of the multiple board processing machines are identified as the plurality of target board processing machines, perform a first process including: 
...
2Application No. 15/306,673 Reply to the Office Action of December 16, 2020acquire a current position of the predetermined work machine, the predetermined work machine being movable with respect to the multiple board processing machines, being distinct from the multiple board processing machines, and interacting with the plurality of target board processing machines when the predetermined work is performed by the single operator using the predetermined work machine, the current position of the predetermined work machine corresponding to a position of a board processing machine of the multiple board processing machines at which the predetermined work machine previously performed the predetermined work; 
determine a work sequence for the plurality of target board processing machines based on the current position of the predetermined work machine such that the predetermined work can be performed by the single operator before elapse of the work timings respectively corresponding to the plurality of target board processing machines; and 
instruct the single operator to perform the predetermined work for each of the plurality of target board processing machines using the predetermined work machine based on the determined work sequence; and 
when the one of the multiple board processing machines is identified as the target board processing machine, perform a second process different from the first process including: 
instruct the single operator to perform the predetermined work for the target board processing machine using the predetermined work machine.

et al., Printed Circuit Board Assemble Process Decision-Making System Based on Knowledge, 37-38 Applied Mechanics and Materials 899 (2010), hereinafter Kong, discussing a proposed process for optimizing planning production of printed circuit board assembly. However, Kong does not teach the specific ordered sequence of limitations of independent claims 1 & 20 nor otherwise cure the deficiencies of Kodama, Hino, and Howie.
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1 & 20 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Kodama, Hino, Howie, and Kong and/or any other additional reference(s) would be improper to teach the claimed invention.
Accordingly, the prior art rejections set forth in the previous action are withdrawn.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859.  The examiner can normally be reached on Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623